United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.G., Appellant
and
U.S. POSTAL SERVICE, Carolina, PR,
Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-206
Issued: May 12, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 30, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated July 16, 2007 which denied his recurrence claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.1
ISSUE
The issue is whether appellant sustained a recurrence of disability on or about June 16,
2006 causally related to his accepted employment injury.

1

On May 7, 2007 appellant filed a schedule award claim. The Office has not issued a decision regarding the
schedule award claim therefore the Board does not have jurisdiction to review this claim.

FACTUAL HISTORY
On May 13, 2005 appellant, then a 62-year-old rural carrier, filed a traumatic injury claim
alleging that on May 12, 2005 he fell in the performance of duty injuring his left hand. The
Office accepted his claim for a left wrist sprain.
On December 19, 2005 appellant filed a claim alleging that on October 18, 2005 he
sustained a recurrence of disability as he was under constant pain and unable to use his left wrist
or work normally.
Additional information was submitted. In August 22 and September 14, 2005 duty status
reports, Dr. Margarita Correa-Perez, Board-certified in physical medicine and rehabilitation and
pain medicine, provided light-duty restrictions for appellant’s left hand with no restrictions for
the right hand. Other duty status reports were also submitted. An October 18, 2005 surgical
report recorded that appellant had surgery on his left wrist. In a December 2, 2005 note, Dr. Jose
Santiago Figueroa stated that appellant needed to continue light duty for two months. In a
December 21, 2005 physician’s report, Dr. Correa-Perez diagnosed wrist sprain and stated that
appellant underwent surgery on October 18, 2005. In a December 21, 2005 letter, she stated that
an orthopedic surgeon performed internal fixation for stabilization of the left scaphoid-lunate
joint on October 18, 2005.
In a February 23, 2006 letter, the Office indicated that appellant was on light duty at that
time. It requested additional factual and medical information from appellant to support his
recurrence claim.
The Office received additional information. In a March 15, 2006 work capacity
evaluation, Dr. Correa-Perez stated that appellant can work eight hours a day with permanent
restrictions. Progress notes dated August 22 and December 21, 2005 and February 8, 2006 were
submitted. The Office also received a March 9, 2006 report from the Office-appointed nurse
who noted that appellant was working full time performing limited duty.
In an April 4, 2006 decision, the Office denied appellant’s recurrence claim on the
grounds that there was no medical documentation to support the recurrence claim.
On May 1, 2006 appellant requested an oral hearing. The hearing was held on
April 30, 2007.
Additional medical reports were submitted.
The Office received a
December 11, 2006 report written in Spanish from Dr. Ibzan Perez Munoz.
In a July 16, 2007 decision, the Office affirmed the previous denial of appellant’s
recurrence claim on the grounds that the medical evidence did not establish that appellant
sustained a recurrence of disability.
LEGAL PRECEDENT
When an employee, who is disabled from the job he held when injured on account of
employment-related residuals, returns to a light-duty position or the medical evidence establishes
that light duty can be performed, the employee has the burden to establish by the weight of
reliable, probative and substantial evidence a recurrence of total disability. As part of this
2

burden of proof, the employee must show either a change in the nature and extent of the injuryrelated condition, or a change in the nature and extent of the light-duty requirements.2
Claimants who are performing light duty are not considered fully recovered from their
work-related injuries.3 The burden of proof is mainly to establish that any increase in disability
for work is due to the accepted injury rather than another cause.4
ANALYSIS
The Board finds that this case is not in posture for a decision.
Appellant has an accepted left wrist sprain injury and was performing light duty at the
time of his claimed recurrence. He did not claim that his light-duty position changed but rather
that there was a change in the nature and extent of his condition. A change in a medical
condition and the issue of whether or not such a change was due to appellant’s accepted workrelated injury is a medical issue which must be decided based on a review of all the medical
evidence. After the hearing appellant submitted a lengthy report from Dr. Munoz which was
written in Spanish. There is no English translation of the report in the record. In the July 16,
2007 decision, the Office stated that there was a careful review of the evidence of record but did
not specifically address any reports including the one from Dr. Munoz. For the Office and the
Board to consider all medical evidence of record, an accurate translation of Dr. Munoz’s report is
needed. The Office must base its decision on a complete analysis of the medical evidence. As
the Office did not seek a translation of the medical evidence included in the record and as there is
no other indication that the report was evaluated, the case will be remanded to the Office for this
purpose.5
CONCLUSION
The Board finds that this case is not in posture for a decision. The Board finds that the
record does not establish that the Office reviewed all of the relevant evidence in this case and
therefore remands the case in order for the Office to seek a translation of the medical report and
the issuance of an appropriate final decision.

2

Terry Hedman, 38 ECAB 222 (1986).

3

Procedure Manual §2-1500-7(a)(1)

4

Id. See Hedman, supra note 2.

5

Ana D. Pizarro, 54 ECAB 430, 434 (2003) (the Board remanded the case in order to seek an accurate
translation); see Armando Colon, 41 ECAB 563, 566 (1990) (the Board found that the Office abused its discretion in
denying appellant’s request for reconsideration on the grounds that the evidence submitted lacked probative value
because it was written in a foreign language. Cf. Lorraine E. Schroeder, 44 ECAB 323, 330 (1992).

3

ORDER
IT IS HEREBY ORDERED THAT the July 16, 2007 decision of the Office of
Workers’ Compensation Programs is hereby set aside and remanded for further proceedings
consistent with this decision of the Board.
Issued: May 12, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees' Compensation Appeals Board

David S. Gerson, Judge
Employees' Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees' Compensation Appeals Board

4

